On January 3, 2001, the defendant was sentenced to the following: Charge 1 (2 counts): Criminal Production or Manufacture of Dangerous *31Drugs, a felony: Ten (10) years in the Montana State Prison on each count, to run concurrently with each other; Charge II (2 counts): Criminal Possession of Precursors to Dangerous Drugs, a felony: Twenty (20) years in the Montana State Prison on each count, to run concurrently with each other and consecutive to the sentences in Charge I; Charge III: Criminal Possession of Dangerous Drugs, a felony: Five (5) years in the Montana State Prison, to run concurrently with the above sentence; and Charge IV: Criminal Endangerment, a felony: Ten (10) years in the Montana State Prison, to run consecutively with the sentences in Charges I and II. The defendant is a persistent felony offender for which the defendant shall be imprisoned in the Montana State Prison for ten (10) years, to run consecutively to the sentences received in Charges I and II, for a total term of fifty (50) years in the Montana State Prison, with twenty (20) years suspended.
DATED this 19th day of May, 2003.
On May 8, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Alt. Member, Hon. John W. Whelan.